Citation Nr: 0920804	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for residuals of a 
stroke.  

3.	Entitlement to service connection for a low back disorder.  

4.	Entitlement to service connection for a right knee 
disorder.  

5.	Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 2002 and February 
2003 by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal was remanded by the Board in June 2004 for 
additional development.  


FINDINGS OF FACT

By a letter received in May 2009, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has personally 
withdrawn his appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The issue of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) is dismissed.  

The issue of entitlement to service connection for residuals 
of a stroke is dismissed.  

The issue of entitlement to service connection for a low back 
disorder is dismissed.  

The issue of entitlement to service connection for a right 
knee disorder is dismissed.  

The issue of entitlement to service connection for a left 
knee disorder is dismissed. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


